 


109 HCON 192 IH: Recognizing the 60th anniversary of the United Nations.
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 192 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mrs. Maloney (for herself, Mr. Shays, Mr. Berman, Mr. Blumenauer, Ms. McCollum of Minnesota, Mr. Honda, Mr. McDermott, Mr. Conyers, Mr. Emanuel, Mr. Farr, Ms. Baldwin, Ms. Eddie Bernice Johnson of Texas, Mr. Grijalva, Mr. McNulty, and Ms. Bordallo) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing the 60th anniversary of the United Nations. 
 
Whereas 2005 marks the 60th anniversary of the establishment of the United Nations; 
Whereas, on June 26, 1945, representatives of countries throughout the world, including the United States, signed the Charter of the United Nations, and on October 24, 1945, the Charter entered into force; 
Whereas Article 1 of the Charter declares that a primary objective of the United Nations is the maintenance of international peace and security; 
Whereas over the past 60 years, the United Nations has deployed 59 peacekeeping operations in some of the most complex regions of the world, including Cambodia, Cyprus, the Democratic Republic of the Congo, East Timor, El Salvador, Eritrea, Haiti, Kosovo, Liberia, and Sierra Leone; 
Whereas United Nations peacekeeping operations have been charged with mandates such as preventing the outbreak of conflict or the spill-over of conflict across borders, stabilizing conflict situations after a cease-fire, assisting in the implementation of comprehensive peace agreements, and leading countries and territories through transitional governments to stable governments; 
Whereas the United Nations is dedicated to the development of friendly relations among countries, based on equal rights and self-determination; 
Whereas, in 1948, as a result of the Holocaust, the United Nations created the State of Israel by a vote that partitioned a section of Palestine to make a permanent home for the thousands of Jewish immigrants who were displaced by the Holocaust before and during World War II; 
Whereas, in September 1960, the United Nations accepted 16 African countries, each of which had seceded from colonial rule and established its independence, as Member States of the United Nations; 
Whereas the United Nations was a major factor in bringing about the downfall of the apartheid system in South Africa by imposing measures ranging from an arms embargo to a convention against segregated sporting events; 
Whereas the United Nations has provided a forum for the achievement of international cooperation in solving international economic, social, cultural, and humanitarian problems; 
Whereas, in 1980, the United Nations and the World Health Organization (WHO) reached an extraordinary milestone when, after a 13 year eradication effort, the organizations declared the world free of smallpox; 
Whereas the United Nations continues to implement programs for the universal immunization of polio, tetanus, measles, whooping cough, diphtheria, and tuberculosis; 
Whereas within 48 hours of the devastating earthquake and tsunami struck Southeast Asia on December 26, 2004, the United Nations and its agencies, including the United Nations Children’s Fund (UNICEF), the World Health Organization (WHO), the World Food Programme (WFP), and the United Nations Development Programme (UNDP), began allocating emergency aid to the various countries impacted by the earthquake and tsunami; 
Whereas the United Nations has contributed to the peace and security of the international community through diplomatic efforts and actions approved by the Security Council; 
Whereas, in June 1968, the General Assembly adopted the Treaty of Non-Proliferation of Nuclear Weapons (commonly referred to as the Nuclear Nonproliferation Treaty or the NPT), a landmark accord that has continuing relevance in a world in which countries must defend themselves against the threat of terrorism; 
Whereas the United Nations Electoral Assistance Division has provided key logistical support for the recent successful elections held in Afghanistan and Iraq; 
Whereas, despite the central role that the United Nations and its agencies have played in addressing global issues of human rights, hunger, health, the environment, and the needs of children over the past 60 years, the United Nations must commit to serious structural reforms in order to effectively carry out its mandate for the next 60 years; 
Whereas the legacy of the United Nations is becoming tarnished by the United Nations' poor administration of the Oil-for-Food Program, the election of egregious human rights violators to the United Nations Commission on Human Rights, and sexual exploitation and abuse among United Nations peacekeepers in the Democratic Republic of the Congo; 
Whereas United Nations Secretary General Kofi Annan has presented a reform package to the United Nations General Assembly for the General Assembly to consider during the summit of the United Nations in September 2005; and 
Whereas the participation and leadership of the United States at the summit of the United Nations in September 2005 is essential to ensure the adoption of a substantive reform package: Now, therefore, be it 
 
That Congress— 
(1)recognizes the 60th anniversary of the United Nations; 
(2)encourages the United Nations to commit to structural reforms to effectively carry out its mandate under the Charter of the United Nations; 
(3)encourages the United States to serve in a role of leadership at the summit of the United Nations in September 2005; and 
(4)requests the President to— 
(A)issue a proclamation calling on the people of the United States to observe the 60th anniversary of the United Nations with appropriate ceremonies and activities; and 
(B)exert United States leadership to ensure that substantive United Nations reforms are adopted at the summit of the United Nations in September 2005. 
 
